DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2020 has been entered.
Response to Amendment
	The amendment filed on 12/08/2020 has been entered.  Claims 1-11 remain pending in the application.  The drawing submitted on 11/11/2020 is accepted.  A schematic representation of the inner wall has been incorporated into the drawing to overcome the drawing objection.  

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The nearest prior art of record is Arraitz et al. (US 5997247), Cloarec et al. (US 2014/0341728 A1), Spangler (US 2017/0022842), and Khanin et al. (US 7665958).
	Regarding claim 1, the prior art of record fails to disclose or suggest wherein the outer platform comprises an outer circular shell, axially offset with respect to the outer 
	Arraitz et al. fails to disclose or suggest wherein an outer circular shell faces an angular sector of a rotor wheel.  In the final office rejection mailed on 09/11/2020, Cloarec et al. was relied upon to show that an outer circular shell surrounds a portion of a rotor wheel (as shown in Fig. 1).  However, based on Applicant’s amendments, an outer circular shell (such as portion 30, in Fig. 1 of Cloarec et al.) does not face an angular sector of a rotor wheel since casing element (36) faces the rotor wheel (14).  Casing element (36) covers the outer circular shell (30) and therein the limitation is not met by the combination.
	Spangler does not disclose the limitation because in Fig. 3, BOAS (47) is not integral with outer platform (53) of vane (45).  It would not have been obvious to make integral or combine the outer platform with the BOAS as in doing so would significantly alter the design of the invention shown in Fig. 3.  As shown in Fig. 3, there is a coolant flow path (A) within the area enclosed by BOAS (47) and outer platform (53; [0030], [0031]).  A portion of the cooling fluid is leaked in the direction of C shown in Fig. 1.  Joining the BOAS and outer platform would significantly alter the coolant flow path shown in Fig. 3, since seals (190) and stop (191) would no longer be required, and therein significantly altering the design and functionality of the invention.  
	Khanin et al. discloses of an over-extending platform (142, 142’) as shown in 
Fig. 2 that faces a rotor blade (103), but fails to disclose of upstream and downstream ledges oriented and protruding in a downstream direction.  As shown in Fig. 2, hooks (108) and (109) are oriented in opposite directions.  Khanin et al. further fails to disclose 
	Claims 2-10 are allowable, as they are dependent on claim 1.
	Claim 11 is allowable for the same reasons set forth in claim 1 above.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928.  The examiner can normally be reached on Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        01/22/2021

/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745